Citation Nr: 1113138	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1961 to November 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for hearing loss, left ear.  The RO in Albuquerque, New Mexico, currently retains jurisdiction of the Veteran's claim file.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has left ear hearing loss as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A March 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and any identified private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An adequate VA examination was conducted in April 2008 to determine the existence of the Veteran's claimed left ear hearing loss disability.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additionally, the Veteran has not indicated that he was given audiometric hearing testing by Transportation Security Administration (TSA) or that there are any outstanding TSA medical records.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks service connection for hearing loss of the left ear.  He contends that his current left ear hearing loss is related to noise from gunfire during service.  Specifically, the Veteran claims that a large gun mount on his ship caused him to lose his hearing in the left ear and caused a left ear infection.  Additionally, he contends that audiograms from service show he had hearing loss, but they did not make it into the record.  Finally, the Veteran contends that his hearing is permanently impaired to the point of resulting in him being turned down for employment with the TSA, and that if his hearing impairment is considered a disability for TSA, it should constitute a disability for VA.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

STRs dated in November 1964 note that the Veteran had pain in his left ear for five days and that it was filled with puss.  It was noted that his left ear was cleaned out and that the Veteran was to be sent to have an audiogram.  The Veteran's November 1964 separation examination notes that his hearing in the left ear was 15/15, but that audiometric testing was not conducted.  The Veteran indicated that he was exposed to loud noises during service.  The Veteran is competent to report symptoms such as hearing loud noises.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation).  The Board finds these statements to be credible.  Thus, the Veteran's exposure to acoustic trauma during service is conceded.  

Regardless of whether the Veteran was exposed to acoustic trauma during service, there is no competent evidence of record indicating that the Veteran currently has a left ear hearing loss disability cognizable by VA.  

A VA audiological examination was conducted in April 2008.  The pure tone thresholds, in decibels, for the left ear were as follows at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Left Ear:
5
10
20
35

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The pertinent diagnosis was high hertz sensorineural hearing loss in the left ear, and the examiner noted that the Veteran does not have hearing loss, which is disabling per 38 C.F.R. § 3.385. 

These findings do not reflect hearing loss as defined by 38 C.F.R. § 3.385.  None of the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater.  See 38 C.F.R. § 3.385.  Similarly, only one, but not at least three, of the frequencies have auditory thresholds of 26 decibels or greater.  See Id.  Likewise, the Veteran's only speech recognition score of record is 94 percent, and 38 C.F.R. § 3.385 requires a score of less than 94 percent to constitute hearing loss.  See Id.  Regardless of the fact that the Veteran was exposed to acoustic trauma or had hearing loss during service, service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, the current disability requirement of 38 C.F.R. § 3.303, has not been satisfied because the Veteran has not had left ear hearing loss at the time his claim for VA disability compensation was filed or at any time during the pendency of his claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as a decreased ability to hear in his left ear.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to given an opinion as to whether his hearing loss is of the severity set out in 38 C.F.R. § 3.385, which requires certain pure tone thresholds, in decibels, at specified hertz or certain speech recognition scores, as this requires specialized medical or audiological knowledge.  Thus, his opinion is far outweighed by the competent audiological evidence of record, which shows that the Veteran does not currently have left ear hearing loss for VA purposes.  See Jandreau, supra.  A competent audiological expert makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

While the Board notes the Veteran's assertion that he has a hearing loss disability for TSA purposes, the Board is obligated to apply 38 C.F.R. § 3.385 to determine whether he has a hearing loss disability for VA purposes, and any existing TSA standards regarding hearing loss and employment are inapplicable and irrelevant to his current claim.  

The preponderance of the evidence is against the claimed left ear hearing loss; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.







ORDER

Entitlement to service connection for left ear hearing loss is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


